Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 January 10, 2013 Credit Suisse Long/Short Equity Index ETN The Credit Suisse Long/Short Equity Index Exchange Traded Notes (the ETNs) are senior, unsecured debt securities issued by Credit Suisse AG (Credit Suisse), acting through its Nassau Branch that are linked to the return of the Credit Suisse Long/Short Liquid Index (Net) (the Index). The Index seeks to correlate to the historical performance of the Dow Jones Credit Suisse Long/Short Equity Hedge Fund Index (the Target Index) and is designed to provide exposure to a long/short equity strategy as represented by long and short positions in various market measures. The ETNs are listed on NYSE Arca under the ticket symbol CSLS
